             Case 2:18-cv-02781-JP Document 24 Filed 01/07/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

HELEN SWARTZ, Individually,

                      Plaintiff,
v.

CHIMES OF FREEDOM, LLC,                                  Case No. 2:18-cv-02781-JP
a Delaware Limited Liability Company, and
HHLP LIBERTY LESSEE, LLC,
a Delaware Limited Liability Company,

                  Defendants.
_________________________________            /

                                   NOTICE OF SETTLEMENT

       Defendants, CHIMES OF FREEDOM, LLC and HHLP LIBERTY LESSEE, LLC, hereby

give notice that the parties have agreed to resolve this matter. The Parties hereby request thirty

(30) days to finalize the settlement documents and submit a Joint Stipulation for Dismissal with

Prejudice.

       Respectfully submitted this 7th day of January, 2019.

                                                    /s/ Elizabeth M. Rodriguez
                                                    Elizabeth M. Rodriguez
                                                    Florida Bar No. 821690
                                                    FordHarrison
                                                    1 SE Third Avenue, Suite 2130
                                                    Miami, Florida 33131
                                                    Telephone: (305) 808-2143
                                                    Facsimile: (305) 808-2101
                                                    Email: erodriguez@fordharrison.com

                                                    Mark A. Saloman (71195)
                                                    FordHarrison, LLP
                                                    300 Connell Drive, Suite 4100
                                                    Berkley Heights, NJ 07922
                                                    Telephone: 973-646-7300
                                                    Facsimile: 973-973-646-7301
                                                    Email: msaloman@fordharrison.com

                                                    Attorneys for Defendant
           Case 2:18-cv-02781-JP Document 24 Filed 01/07/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on this 7th day of June, 2018, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

is being served this day on all counsel of record or pro se parties identified on the Service List

below in the manner specified, either via transmission of Notices of Electronic Filing generated

by CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

to receive electronically Notices of Electronic Filing.


                                                      s/ Elizabeth M. Rodriguez


                                             SERVICE LIST


Lawrence A. Fuller, Esq.
Fuller, Fuller & Associates, P.A.
12000 Biscayne Boulevard
Suite 502
North Miami, FL 33181
Telephone: 305-891-5199
Email: lfuller@fullerfuller.com

David S. Dessen, Esq.
Dessen, Moses & Rossitto
600 Easton Road
Willow Grove, PA 19090-2591
Telephone: 215-584-4800
Email: ddessen@dms-lawyer.com




WSACTIVELLP:10296247.1
